Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 7, 2016

                                       No. 04-16-00612-CV

                                IN THE INTEREST OF S.L.M.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01559
                          Honorable Richard Garcia, Judge Presiding


                                          ORDER
        This is an accelerated appeal. Although the reporter’s record was due on September 26,
2016, no reporter’s record has been filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s
record in an accelerated appeal to be filed within 10 days after the notice of appeal is filed). We,
therefore, ORDER the court reporter to file the reporter’s record on or before October 17, 2016.
If the reporter’s record is not received by such date, an order may be issued directing Angie
Jimenez to appear and show cause why she should not be held in contempt for failing to file the
record. No motions for extension of time will be granted absent extenuating circumstances. See
id. 35.3(c) (noting that the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed and that the appellate court may not grant more than a ten-day
extension to file the appellate record).



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court